DETAILED ACTION
This action is in response to the amendment filed on 11/5/2021. 
Claims 1, 4-6, 9-11, 14 and 15 are pending.
.
Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 2021 with respect to the claims 1, 4-6, 9-11, 14 and 15 have been fully considered and are persuasive.  The rejection of the claims 1, 4-6, 9-11, 14 and 15 have been withdrawn. 


Allowable Subject Matter
Claims 1, 4-6, 9-11, 14 and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video codec including determining a parity flag of a current block based on a width and height of a current block, the flag indicating one of a predefined plurality of lookup tables, a first value of the flag indicating a first lookup table and a second value of the flag indicating a second lookup table, determining a quantization/de-quantization scale value of the current block from among a plurality of values included in the lookup table and performing quantization/de-quantization on the current block using the determined scale value.

Prior art was found for the claims as follows:

-  Bross et al. (BENJAMIN BROSS et al. Versatile Video Coding (Draft 2)', JVET-K1001-v4, Joint Video Experts Team (JVET)of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 11th Meeting: Ljubljana, SI, 2018.08.17)
Bross discloses determining a rectnorm value based on a width and a height of the current block, which is used to change the determined scaling factor when determining the scaled values of a transformed coefficients. 

- Lu et al.  (US 20160134870)
 Lu discloses quantization parameter values mapped to quantization scaling values via look-up tables or a predetermined mapping function.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 6 and 11, video codec including determining a parity flag of a current block based on a width and height of a current block, the flag indicating one of a predefined plurality of lookup tables, a first value of the flag indicating a first lookup table and a second value of the flag indicating a second lookup table, determining a quantization/de-quantization scale value of the current block from among a plurality of values included in the lookup table and performing quantization/de-quantization on the current block using the determined scale value.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAE N NOH/

Primary Examiner
Art Unit 2481